Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/02/2021 has been entered.

Response to Amendment
Applicant’s amendment filed on 12/02/2021 was entered and made of record.  Claims 71-74 are newly added.  No new matter is added.  Claims 1-74 remain pending.

Priority
The priority data listed in the “filling receipt” dated 03/02/2012 and “Application Data Sheet” dated 02/16/2012 is different from the priority data listed in the specification filed on 08/10/2015 (See the first page).

EXAMINER’S AMENDMENT
An examiner' s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Claim 45, line 2 - one sensor, the at least one analog-to-digital converter and the at least one [[processing device]]processor
Claim 46 line 2 - the at least one [[processing device]]processor is further configured to capture the waveform data
Claim 47 line 2 - the at least one [[processing device]]processor is further configured to capture the waveform data
Claim 50, line 2-3 - the at least one sensor, the at least one analog-to-digital converter, FPGA and the at least one [[processing device]]processor are configured in at least one of a socket type meter, a panel
Authorization for this examiner' s amendment was given in an interview with Michael Porco on 06/17/2022.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/02/2021 was filed after the mailing date of the Notice of Allowance on 09/02/2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:
At least one processing device in claims 1, 8, 11, 16, 32-33, 37, 41-42, 51, 55, 66-68.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
The structure support for “at least one processing device” are provided in paragraph ¶0044-0045, ¶0080, Fig. 3-4 CPU50. (See US 2012/0146808)

Allowable Subject Matter
Claims 1-45, 48-49, and 51-74 allowed.
Kagan (US 7,337,081 hereinafter ‘081 and US 7,899,630 hereinafter) -  teaches a metering device includes a transformer for stepping down the secondary waveform and generating an output signal; first biasing circuitry for operating on the signal output from the transformer for generating a corresponding first digital signal having a value proportional to the signal output from the transformer and within a first range, and second biasing circuitry for operating on the signal output from the transformer for generating a corresponding second digital signal having a value proportional to the signal output from the transformer and within a second range. ‘081 used two different bias circuits to generate two correspondent signals having a current or voltage within range .  Different from ‘081 or ‘630, Applicant’s invention captured and recorded an electrical waveform data at multiple rates concurrently.  Applicant sampled a single signals with different sampling rate in order to generate high and low resolution signal.
The following is an examiner's statement of reasons for allowance:
The prior art made of record and considered pertinent to the applicant's disclosure, taken individually or in combination, does not teach the claimed invention having the following limitations, in combination with the remaining claimed limitations.
Regarding claim 1, the prior art does not teach or suggest the claimed invention having “at least one processing device for forming concurrently and independently a low resolution waveform capture and a high resolution waveform capture from the sampled waveform data”, and a combination of other limitations thereof as recited in the claims.
Regarding claims 2-14, 36-40 and 51-54, the claims have been found allowable due to their dependencies to claim 1 above.
Regarding claim 15, the prior art does not teach or suggest the claimed invention having “for reading the sampled single stream of waveform data from the at least one analog-to-digital converter and for writing the sampled single stream of waveform data to at least one processor as two separate and distinct data streams, the two data streams including a low resolution data stream and a high resolution data stream”, and a combination of other limitations thereof as recited in the claims.
Regarding claims 48-49 and 73, the claims have been found allowable due to their dependencies to claim 15 above.
Regarding claim 16, the prior art does not teach or suggest the claimed invention having “at least one processing device for separating the single full bandwidth sampled data stream into two separate and distinct data streams, the two data streams including a low resolution data stream and a high resolution data stream and for distributing each of the two data streams by a processor into separate and distinct memory locations”, and a combination of other limitations thereof as recited in the claims.
Regarding claims 17-19 and 71-74 the claims have been found allowable due to their dependencies to claim 15 above.
Regarding claim 20, the prior art does not teach or suggest the claimed invention having “separating the single full bandwidth sampled data stream into two separate and distinct data streams, the two data streams including a low resolution data stream and a high resolution data stream; and distributing each of the two data streams by a processor into separate and distinct memory locations”, and a combination of other limitations thereof as recited in the claims.
Regarding claims 21-29, 30-31 and 72, the claims have been found allowable due to their dependencies to claim 20 above.
Regarding claim 32, the prior art does not teach or suggest the claimed invention having “at least one processing device for forming concurrently and independently a low resolution waveform capture and a high resolution waveform capture from the sampled waveform data”, and a combination of other limitations thereof as recited in the claims.
Regarding claims 33-35, 41-45 and 55-70 the claims have been found allowable due to their dependencies to claim 32 above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DACTHANG P NGO whose telephone number is (571)272-9614. The examiner can normally be reached M-TH 930-630PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Breene can be reached on (571) 272-4107. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DACTHANG P NGO/Examiner, Art Unit 2864                                                                                                                                                                                                        
/MICHAEL P NGHIEM/Primary Examiner, Art Unit 2862